 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Boulder Oro Valley LLC,                           No. CV-17-00453-TUC-DCB
10                   Plaintiff,                        ORDER
11   v.
12   Home Depot USA Incorporated,
13                   Defendant.
14
15          The Joint Pretrial Order having been filed on May 16, 2019, this matter is ready for
16   a pretrial conference and trial.
17          Accordingly,
18          IT IS ORDERED that a pretrial conference is set on Wednesday, August 7, 2019,
19   at 11:00 a.m.
20          IT IS FURTHER ORDERED that the pretrial conference shall be held before the
21   Honorable David C. Bury in Courtroom 6B, Sixth Floor, Evo A. DeConcini United States
22   Courthouse, 405 W. Congress Street, Tucson, Arizona.
23          Dated this 24th day of May, 2019.
24
25
26
27
28
